Case 5:20-mj-00121-DUTY Document4 Filed 03/24/20 Page1lof2 Page ID #:202

ORIGINAL

UNITED STATES DISTRICT COURT

AD 93 (Rev. 11/13) Search und Seizure Warrant (USAO CDCA Rev. 04/17)

for the
Central District of California
In the Matter of the Search of ) AMENDED
aceasta balla a Case No. 5:20-MJ-00121
THE PREMISES LOCATED AT 9446 SUNGLOW}
COURT, RANCHO CUCAMONGA, }
CALIFORNIA
}

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

See Attachment A-4

| find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Atluchment B-1

Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

¥OU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days}
in tho daytime 6:00 a.m. to 10:00 p.m. [1] at any timc in the day or night because good cause has beenestablished.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to i e time
through a filing with the Clerk's Office,
(} Pursuant to 18 U.S.C. § 3103a(b), I find thet immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the eppropriate bax)

(} for___days (nor so exceed 30) [) until, the facts justifying, the later specificdate of

Date and time issued: Febery 2b, 2020 at YO pen, APR

Judge's signalrd
firers
City and state: LesAmgeles, CA i istrat

Prinied name and title

 

AUSA: Scott D, Dubois
Case 5:20-mj-00121-DUTY Document4 Filed 03/24/20 Page 2of2 Page ID #:203

AO 93 (Rev. 1113} Search and Seizure Warrant (Page 2}

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
S> 20-MS- poly 2/21! Z920 Chioma Aba? we

 

Inventory made in the presence of :

S& Mavaarita Lact 12

 

Inventory of the property taken and name of any person(s) seized:

Bank Stitements
- ledger (Black) _
° Micwsot+ Tablet and charger 4 05 05 344 657

, Sam Suna White phone
- Diympus Mate corclér~ grey

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was retumed along with the original warrant to the
designated judge.

Date: 3] Ii 2070 Special Agent ty,256

Executing officer's signdtire (7

 

 

Printed name atid title ' :

 

Bryce “layla, Speci! Ayan +

iN

 

 
